DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 18 May 2020.
Priority
The instant claims find support in the provisional application and therefore receive the benefit to the filing date of 01/30/2014. 
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takahashi et al. (JP 2004189276 A).
Regarding independent Claim 1, Takahashi et al. teach (§§0004-0038 and Figs. 6-9) a print liquid supply comprising: a reservoir for holding a supply of print liquid, the reservoir comprising a pliable body (103) having a front face and a back face; and a spout (108) affixed to the reservoir, wherein the spout is located at a corner of the front face offset from a centerline of the front face.  
Regarding Claim 5, Takahashi et al. further teach (Figs. 1-2) the front face being directly affixed to the back face.  Please note that, while Figs. 1-2 disclose a modification of the bag-in-box container in Figs. 6-9, the disclosed modifications are limited to the spout rather than construction of the bag (or the box).
Regarding Claim 6, Takahashi et al. further teach (Fig. 7) the corner being adjacent to an opening of a container (102, §0004 and Figs. 6-8) in which the reservoir is inserted.
Regarding Claim 7, Takahashi et al. further teach (Fig. 7) the corner being a corner that is adjacent to a bottom of a container (102, §0004 and Figs. 6-8) in which the reservoir is inserted.  
Regarding independent Claim 13, Takahashi et al. further teach (§§0004-0038 and Figs. 6-9) a bag-in-box print liquid supply comprising: a pliable reservoir for holding a supply of print liquid, the reservoir comprising a pliable body (103) having a front face and a back face; a container (102) in which the reservoir is at least partially disposed; and a spout (108) of the reservoir, wherein the spout is located at a corner of the front face and offset from a centerline of the front face.  
Regarding Claim 14, Takahashi et al. further teach (Fig. 7) a front surface of the container to have an aspect ratio of at least 1.1.  
Regarding Claim 15, Takahashi et al. further teach (best seen in Figs. 6a-b) the container to comprise an alignment slot to position the spout at a predetermined location during insertion of the pliable reservoir.  
Regarding Claim 16, Takahashi et al. further teach (§0004, 0018) the supply of print liquid to be an additive manufacturing fabrication agent (ink).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 2004189276 A) as applied to claim 1 above, and further in view of Ros et al. (U.S. 2004/0263569 A1).
Regarding Claims 2-4 and 8-10, Takahashi et al. teach all the limitations as discussed supra Claim 1 (from which these Claims depend). Takahashi et al. are silent with respect to the reservoir holding at least 100 milliliters of liquid (Claim 2), the print liquid supply comprising a second reservoir; the reservoir and second reservoir having different maximum liquid volume capacities; and the spout being located at the same offset distance from at least one respective edge, independent of the maximum liquid volume capacity of the reservoir (Claim 3), the reservoir being at least 145 millimeters tall in an empty state (Claim 4), the spout being at least 15 millimeters from a top edge of the reservoir (Claim 8), the spout being at least 15 millimeters from a side edge of the reservoir (Claim 9), or the spout being offset more than 0 millimeters and 60 or less millimeters from a centerline of the reservoir (Claim 10).
Ros et al. teach reservoirs for, in particular, ink jet printers (Abstract) sized to hold from fractions .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 2004189276 A) as applied to claim 13 above, and further in view of Konishi et al. (U.S. 2006/0038864 A1).
Regarding Claim 17, Takahashi et al. teach all the limitations as discussed supra Claim 1 (from which this Claim depends). Takahashi et al. are silent with respect to the container to be constructed of corrugated fiberboard.
Konishi et al. teach (§§0043-0044) a container for bag-in-box print liquid supply to be constructed of corrugated fiberboard. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Konishi et al. to the teachings of Takahashi et al. to use an inexpensive material known suitable for the purpose. The motivation would be to save both development and manufacturing costs.
Claims 18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 2004189276 A).
Regarding independent Claim 18, Takahashi et al. teach (§§0004-0038 and Figs. 6-9) a print liquid supply comprising: a reservoir for holding a supply of print liquid, the reservoir comprising: a flat pliable body (103) when empty; a front face and a back face (best seen in Fig. 7); and a liquid transfer-
Takahashi et al. do not expressly disclose a plurality of such print liquid supplies. It is, however, an established practice in the industry to provide consumables for printers, such as print liquid supplies. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to manufacture a plurality of print liquid supplies as disclosed by Takahashi et al. so that customers can acquire consumables as needed. The motivation for doing so would be to recoup the cost of development and tooling, and to enable continued use of printers.
Regarding Claim 21, Takahashi et al. further teach (§0004, 0018) the supply of print liquid to be ink.  
Regarding Claim 22, Takahashi et al. further teach (Figs. 1-2) the reservoirs are rectangular when empty.  Please note that, while Figs. 1-2 disclose a modification of the bag-in-box container in Figs. 6-9, the disclosed modifications are limited to the spout rather than construction of the bag (or the box).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 2004189276 A) as applied to claim 18 above, and further in view of Ros et al. (U.S. 2004/0263569 A1).
Regarding Claim 19, Takahashi et al. teach all the limitations as discussed supra Claim 1 (from which this Claim depends). Takahashi et al. are silent with respect to: each reservoir holding a different volume of liquid; each reservoir having a different distance between the first wall and the second wall; and spouts of the different reservoirs being located a same distance from the corresponding first walls as compared to other spouts.  

Regarding Claim 20, Takahashi et al. teach all the limitations as discussed supra Claim 1 (from which this Claim depends). Takahashi et al. are silent with respect to: each reservoir holding a different volume of liquid; each reservoir having a different distance between the first wall and the second wall; and spouts of the different reservoirs being located a same distance from the corresponding corner as compared to other spouts.  
Ros et al. teach reservoirs for, in particular, ink jet printers (Abstract) sized to hold from fractions of a liter up to liters of ink according to requirements (§§0003-0004). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Ros et al. to the teachings of Takahashi et al. to meet varying requirements of ink supply volume. The motivation would be to enable the same printer type to be used with different consumables depending on workload. Please note that, in the combination, the reservoirs of different volumes would have a different distance between the first wall and the second wall (see Figs. 5a-b, 6a-b of Ross et al.); and spouts of the different reservoirs would be located a same distance from the corresponding corner as compared to other spouts (see Figs. 2a-b, 5a-b, 6a-b of Ross et al.). Please note that the first wall is the 
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 recites, in particular, “a first flange extending outward from the sleeve to affix the spout to the reservoir;  a second flange extending outward from the sleeve to sit on a wall of the container in which the reservoir is disposed; and an angled clamp flange having an angled surface and a straight surface opposite the angled surface, the angled clamp flange to affix the spout to the container” (emphasis added – A.S.). Claim 12 recites, in particular, “a clamp plate comprising: two wedge-shaped forked ends to facilitate clamping the spout to a container in which the reservoir is disposed; a slot defined by the forked ends to receive and retain the spout; and a back plate orthogonal to the clamp plate against which a user pushes to engage the wedge-shaped forked ends with an angled clamp flange of the spout” (emphasis added – A.S.).
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853